EXHIBIT 10.3



ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to STAR HARRISON PLACE, LLC, a Delaware limited
liability company (“Assignee”), all of Assignor’s rights and obligations under
and in regard to that certain Sale and Purchase Agreement dated April 29, 2014,
(as may have been amended or may hereafter be amended, the “Purchase
Agreement”), between Harrison Place Investments, LLC, an Indiana limited
liability company (“Seller”) and Assignor for the purchase and sale of that
certain real property located in Indianapolis, Indiana, as more particularly
described in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)




--------------------------------------------------------------------------------





WITNESS THE EXECUTION HEREOF, as of this June 30, 2014.


ASSIGNOR:
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation

                
By:
/s/ Ana Marie del Rio
 
Ana Marie del Rio, Vice President

                    


ASSIGNEE:
 
STAR HARRISON PLACE, LLC
a Delaware limited liability company

        
By:
Steadfast Apartment Advisor, LLC,
 
a Delaware limited liability
 
company, its Manager

        
By:
/s/ Kevin J. Keating
 
Kevin J. Keating, Treasurer




                            

















2

--------------------------------------------------------------------------------



Exhibit A


DESCRIPTION OF THE LAND




A part of the Southeast Quarter of Section 5, Township 16 North, Range 5 East,
Marion County, Indiana,
being more particularly described as follows:


Commencing at the southwest corner of said quarter section; thence North 88
degrees 50 minutes 58
seconds East (bearings based on survey completed by Schneider Corporation, Job
No. 426, unrecorded)
42.67 feet along the south line of said quarter section to the centerline of Lee
Road as dedicated by
Instrument No. 1996-0160709; thence North 1 degree 27 minutes 59 seconds West
1384.54 feet along
said centerline of Lee Road; thence North 89 degrees 47 minutes 56 seconds East
40.01 feet to the east
right-of-way line of said Lee Road and the point of beginning of this
description; thence North I degree
27 minutes 59 seconds West 1016.53 feet along the right-of-way line of said Lee
Road to a point which is
230.00 feet south of the south right-of-way line of 59th Street; thence North 88
degrees 11 minutes 42
seconds East 780.70 feet parallel with the right-of-way line of said 59th Street
to the west right-of-way
line of Walter Reed Road; thence South 1 degree 25 minutes 17 seconds East
708.91 feet along the right-of-
way line of said Walter Reed Road; thence South 1 degree 12 minutes 38 seconds
East 866.89 feet
along said right-of-way line to the proposed north right-of-way line of Otis
Avenue; thence South 89
degrees 47 minutes 56 seconds West 289.92 feet to the southeast corner of a
6.002-acre tract conveyed to
the American Legion per Instrument No. 1999-0009590; thence North 1 degree 27
minutes 59 seconds
West 537.50 feet along the east line of said 6.002-acre tract to the northeast
corner of said tract; thence
South 89 degrees 47 minutes 56 seconds West 486.53 feet along the north line of
said tract to the point of
beginning.





3